 

Exhibit 10.214

 

FOURTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

This FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is
entered into as of March 4, 2015, by and between AH DURHAM APARTMENTS, LLC, a
Virginia limited liability company ("Seller"), and TRIBRIDGE RESIDENTIAL, LLC, a
Georgia limited liability company ("Purchaser").

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of December 1, 2014, as modified by the Agreement
Establishing Inspection Period and Inspection Date between Seller and Purchaser
dated as of January 7, 2015, as further modified by the First Amendment to
Purchase and Sale Agreement between Seller and Purchaser dated as of February
20, 2015, as further modified by the Second Amendment to Purchase and Sale
Agreement between Seller and Purchaser dated as of February 24, 2015, and as
further modified by the Third Amendment to Purchase and Sale Agreement between
Seller and Purchaser dated as of February 26, 2015 (collectively, "Purchase
Agreement") regarding certain property located at 501 Willard Street, Durham,
North Carolina 27701 and commonly known as Whetstone Apartments, as more
particularly described in the Purchase Agreement; and

 

WHEREAS, Seller and Purchaser wish to modify the Purchase Agreement as set forth
below.

 

NOW THEREFORE, for Ten Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser hereby agree as follows:

 

1.          Defined Terms. Capitalized terms contained but not defined in this
Amendment shall have the meaning ascribed to such terms in the Purchase
Agreement.

 

2.          Extension of Parking Deck Feasibility Period. The date and time of
the expiration of the Parking Deck Feasibility Period is extended until 5:00
p.m., Eastern Time, on March 6, 2015.

 

3.          Extension of Seller's Response Period. The expiration of Seller's
Response Period regarding Purchaser's Title Objections pursuant to Section 2 .3
of the Purchase Agreement is extended until March 11, 2015.

 

4.          No Further Modification. In the event of any inconsistency between
the Purchase Agreement and this Amendment, the terms of this Amendment shall
control. Except as otherwise modified herein, all terms and conditions in the
Purchase Agreement shall remain in full force and effect.

 

 

 

  

5.          Miscellaneous. This Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which will constitute one and the same Amendment and
may be delivered by facsimile or PDF via electronic mail in a legally binding
manner. This Amendment shall be governed and construed in accordance with the
laws of the State of North Carolina and shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and permitted assigns. Time
is of the essence with respect to the obligations of the parties set forth in
this Amendment.

 

[Counterpart signatures appear on following pages]

 

 2 

 

  

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date set forth in the preamble.

 

  SELLER:       AH DURHAM APARTMENTS, LLC         By: ARMADA HOFFLER MANAGER,
LLC,     Its Manager           By: /s/ Eric L. Smith       Eric L. Smith,
Manager

 

[signatures continue on following page]

 

 3 

 

  

[signatures continued from previous page]

 

  PURCHASER:       TRIBRIDGE RESIDENTIAL, LLC,   a Georgia limited liability
company       By: /s/ Jim Schrader   Name: Jim Schrader   Title: VP

 

 4 

 